Order filed September 4, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-01053-CV
                                   ____________

      DIOGU LAW FIRM PLLC; DIOGU KALU DIOGU II, Appellant

                                        V.

 DAVID MELANSON; DENISE ROBBINS; EDDIE M. KRENEK; TRICIA
                      KRENEK, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-DCV-251076

                                   ORDER

      The clerk’s record was filed April 22, 2020. Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Plaintiffs Original Petition filed 5/3/201 and
Plaintiffs First Amended Original Petition filed 7/10/2018.

      The Fort Bend County District Clerk is directed to file a supplemental
clerk’s record on or before September 10, 2020, containing Plaintiffs Original
Petition filed 5/3/201 and Plaintiffs First Amended Original Petition filed
7/10/2018.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Zimmerer, Spain and Hassan.